918 F.2d 179
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen Grady SANDERS, Petitioner-Appellant,v.Gary MOHR, Respondent-Appellee.
No. 90-3174.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1990.

Before KEITH, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Allen Sanders appeals from the district court's judgment dismissing his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  Following a jury trial, Sanders was convicted of attempted grand theft by deception, forgery, and two counts of receiving stolen property.  He was sentenced to six to ten years imprisonment which was modified on appeal to three to five years.


3
Sanders claimed that his conviction was supported by insufficient evidence.  After reviewing the respondent's answer, the traverse, the magistrate's report and recommendation and Sanders' objections, the district court dismissed the petition as meritless.


4
Sanders raises the same arguments on appeal.  We have examined the issues and find them to be without merit for the reasons stated by the district court.   See Jackson v. Virginia, 443 U.S. 307, 324 (1979).


5
Accordingly, the district court's judgment entered February 13, 1990, is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.